DETAILED ACTION
This Office Action is in response to the amendment filed 4/21/2022.  Claims 1-17 are pending in this application.  Claims 1 and 16 are independent claims.  This Office Action is made final.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, 10-11, 13, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites determining a position number of a most significant bit, calculating a number of mathematical formulas, initializing and incrementing a counter value k, and performing multiplication or division based on a mathematical comparison with a threshold.
Under Prong One of Step 2A of the USPTO current eligibility guidance, such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. the mathematical formulas in the claim, Figure 5, and the mathematical formulas and calculations described in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim recites the additional elements of a first, second, and third “electronic logical calculation processing element”.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations).  For instance, the claims fail to include any detail as to the structure of the claimed processing elements, or how they function to perform the recited calculations.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
The claim also recites setting an output value.  However, this step is recited as a general means of outputting data from the abstract idea, and thus fails to impose a meaningful limit on the remaining method steps.  Such data output operations could be attached to any calculation(s) and are necessary for use of the judicial exception, amounting to insignificant extra-solution activity (see MPEP 2106.05(g)).  Moreover, the Examiner notes that “for sensor signal processing by a digital image sensor circuit component” is not considered an additional element as it merely recites an intended use.  Such phrases do not impart a patentable distinction as they merely state an intention, and thus do not integrate the abstract idea into a practical application because they do not impose a limit on the scope of the claim.  
Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using generic processing elements to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Additionally, generically outputting data that is necessary for use of the recited judicial exception represents mere data output and is insignificant extra-solution activity.  The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2, 5, 10-11, and 13, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further limitations that are abstract mathematical concepts and/or insignificant extrasolution activity, without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 16, it recites determining a position number of a most significant bit, calculating a number of mathematical formulas, initializing and incrementing a counter value k, and performing multiplication or division based on a mathematical comparison with a threshold.
Under Prong One of Step 2A of the USPTO current eligibility guidance, such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. the mathematical formulas in the claim, Figure 5, and the mathematical formulas and calculations described in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites setting an output value.  However, this step is recited as a general means of outputting data from the abstract idea, and thus fails to impose a meaningful limit on the remaining method steps.  Such data output operations could be attached to any calculation(s) and are necessary for use of the judicial exception, amounting to insignificant extra-solution activity (see MPEP 2106.05(g)).  Moreover, the Examiner notes that “for sensor signal processing by a digital image sensor circuit component” is not considered an additional element as it merely recites an intended use.  Such phrases do not impart a patentable distinction as they merely state an intention, and thus do not integrate the abstract idea into a practical application because they do not impose a limit on the scope of the claim.  Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generically outputting data that is necessary for use of the recited judicial exception represents mere data output and is insignificant extra-solution activity.  The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 17, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claim is dependent on Claim 16, but fails to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claim recites further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, Claim 17 is not patent-eligible under 35 U.S.C. 101.

Response to Remarks/Arguments
Applicant requests the Office recommend an appropriately descriptive title for overcoming the objection to the title presented above.  In response, the Examiner suggests amending the title to read “CALCULATION PROCESSOR AND CALCULATION METHOD FOR DETERMINING AN EXPONENTIAL FUNCTION”, or something similar.

In response to the claim amendments filed 4/21/2022, the Examiner notes that Claims 1-15 preclude application of 35 U.S.C. 112(f) because they no longer recite a generic placeholder, i.e. “calculation block”, for performing the claimed function(s).  Accordingly, the corresponding rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn.
However, in light of the claims no longer being interpreted to cover the corresponding structure described in the specification, a new ground(s) of rejection is made under 35 U.S.C. 101.

Applicant's arguments filed 4/21/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that Claims 16-17 satisfy the “improvements consideration” under Prong 2 of Step 2A of the USPTO current eligibility guidance by reciting “setting the output value to the intermediate value y for sensor signal processing by a digital image sensor circuit component”, thus amounting to a practical application of any recited judicial exception.
The Examiner respectfully submits that the phrase “for sensor signal processing by a digital image sensor circuit component” has not been given patentable weight, and therefore is not an additional element that can provide a practical application of the abstract idea or significantly more than the judicial exception itself.  The limitation in question is interpreted as a statement of intended use that does not impart a patentable distinction, i.e. it does not impose a limit on the scope of the claim(s).
For support, the Examiner points to the PowerPoint presentation entitled Examining Functional Claim Limitations: Focus on Computer/Software-related Claims, which may be found in USPTO’s examination guidance and training materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.  In the presentation, an example limitation is provided to illustrate intended use: “a server that generates an encrypted message for use in a secure transmission”.  The materials note that this example limitation “does not impart a patentable distinction” as “it merely states an intention.”  This is the case for the limitation in question as claimed in Claim 16, since generating an output value “for sensor signal processing by a digital image sensor circuit component” merely states an intention, which fails to impose a structural difference or manipulative difference on the action(s) recited in the claim.
Since the limitation is not given patentable weight, it cannot qualify as an additional element under Prong Two of Step 2A or under Step 2B of the USPTO current eligibility guidance.  Therefore, Claims 16-17 are not integrated into a practical application at Prong 2 of Step 2A, and fail to provide an inventive concept at Step 2B.

Allowable Subject Matter
Claims 3-4, 6-9, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182